

	

		II

		109th CONGRESS

		1st Session

		S. 691

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2005

			Mr. Domenici (for

			 himself, Mr. Nelson of Florida,

			 Mr. Santorum, Mr. Ensign, Mr.

			 Martinez, Mr. Allen,

			 Mr. Lieberman, Mr. Lautenberg, and Mr.

			 Bunning) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To modify the prohibition on recognition by United States

		  courts of certain rights relating to certain marks, trade names, or commercial

		  names.

	

	

		

			1.

			Modification of prohibition

			Section 211 of the Department

			 of Commerce and Related Agencies Appropriations Act, 1999 (as contained in

			 section 101(b) of division A of

			 Public Law

			 105–277;

			 112 Stat. 2681–88) is

			 amended—

			

				(1)

				in subsection (a)(2)—

				

					(A)

					by striking by a designated national; and

				

					(B)

					by inserting before the period that was used in connection

			 with a business or assets that were confiscated unless the original owner of

			 the mark, trade name, or commercial name, or the bonafide successor-in-interest

			 has expressly consented;

				

				(2)

				in subsection (b), by striking by a designated national or

			 its successor-in-interest;

			

				(3)

				by redesignating subsection (d) as subsection (e);

			

				(4)

				by inserting after subsection (c) the following:

				

					

						(d)

						Subsections (a)(2) and (b) of this section shall apply only if

				the person or entity asserting the rights knew or had reason to know at the

				time when the person or entity acquired the rights asserted that the mark,

				trade name, or commercial name was the same as or substantially similar to a

				mark, trade name, or commercial name that was used in connection with a

				business or assets that were confiscated.

					; and

			

				(5)

				in subsection (e), as so redesignated, by striking In this

			 section: and all that follows through (2) The term and

			 inserting In this section, the term.

			

